DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species D in the reply filed on 08/05/2022 is acknowledged.
Applicant asserts that the election reads on claims 1-7 and 11-21.
Status of Claims 
Claims 1-26 are pending, claims 8-10 and 22-26 have been withdrawn from consideration, and claims 1-7 and 11-21 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020, 08/03/2021, and 08/05/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017011535A1 to Rahimzadeh.
Regarding claim 1, Rahimzadeh discloses in Fig. 7 of an endoscope ([0065]- FIG. 7 A illustrates one aspect for the distal portion 724 of an endoscope insertion tube 722) comprising: 
	a proximal section ([0059]- As shown in FIG. 1 , the sheath assembly 10 includes a proximal connector portion (not shown in FIG. 1) for coupling the sheath assembly 10 to an endoscope); 
	an insertion section extending longitudinally from the proximal section (Fig. 1- sterile sheath assembly 10), the insertion section comprising: 
		an elongate tubular body (Fig. 7B-insertion tube 722; [0059]- The connector portion 1220 of the sheath assembly 10 is adapted to receive the distal end of an endoscope insertion tube (as best seen in FIGS. 7 A and 7B at reference numeral 722) disposed along an insertion section longitudinal axis (see examiner’s annotated Fig. 7B); and 
		a lumen extending through the elongate tubular body ([0065]- working channel (not shown) may be included to facilitate passing of an instrument for therapeutic or diagnostic purposes); and a distal section extending from the insertion section (Fig.7B), the distal section comprising: 
		an elevator portion (Fig. 7B; [0065]- FIG. 7B depicts the endoscope insertion tube covered by the sheath assembly in accordance with the invention including the elevator mechanism of FIG. 10.) comprising an elevator configured to position and orient one or more endotherapy tools extending from the lumen ([0018]- an endoscope with a detachably attaching feature that engages the elevator mechanism that is integrated into the disposable sheath assembly and, once engaged, allows manipulation of the elevator mechanism during surgical procedures); and 
		a camera module comprising an illumination unit (Fig. 7B - illumination 726) and an imaging unit (Fig. 7- optics 728), the camera module being positioned longitudinally spaced apart from the elevator portion in an in-line configuration, such that the insertion section longitudinal axis passes through the elevator portion and the camera module (see examiner’s annotated Fig. 7B).

    PNG
    media_image1.png
    430
    719
    media_image1.png
    Greyscale

Regarding claim 2, Rahimzadeh discloses the endoscope of claim 1, and Rahimzadeh further discloses wherein the illumination unit comprises an illumination lens having an illumination lens optical axis that extends in a direction generally non- parallel to the insertion section longitudinal axis (Fig. 7B-illumination 726).
Regarding claim 3, Rahimzadeh discloses the endoscope of claim 2, and Rahimzadeh further discloses wherein the imaging unit comprises at least one objective lens comprising an objective lens optical axis that extends in a direction generally non- parallel to the insertion section longitudinal axis (Fig 7B- optics 728).
Regarding claim 4, Rahimzadeh discloses the endoscope of claim 3, and Rahimzadeh further discloses wherein the illumination lens optical axis and the objective lens optical axis extend perpendicular to the insertion section longitudinal axis (Fig 7B- optics 728 and illumination 726).
Regarding claim 11, Rahimzadeh discloses the endoscope of claim 1, and Rahimzadeh further discloses wherein the illumination unit comprises at least one light source housed within the distal section (Fig. 7B-illumination 726).
Regarding claim 12, Rahimzadeh discloses the endoscope of claim 1, and Rahimzadeh further discloses wherein the imaging unit comprises at least one photosensitive element housed within the distal section (Fig 7B- optics 728).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017011535A1 to Rahimzadeh et al. (hereinafter “Rahimzadeh”) and further in view of U.S. Publication No. 2015/0031947 to Kudo et al. (hereinafter “Kudo”).
Regarding claim 5, Rahimzadeh discloses the endoscope of claim 1, but Rahimzadeh does not expressly teach wherein the illumination unit comprises an illumination unit passageway disposed about a first axis, the first axis passing from the insertion section through the elevator portion, the first axis being generally parallel to the insertion section longitudinal axis.
However, Kudo teaches of an analogous endoscopic device wherein the illumination unit (Fig. 3-illumination window 26) comprises an illumination unit passageway (Fig. 4- light guide 28) disposed about a first axis (see examiner’s annotated Fig. 4), the first axis passing from the insertion section through the elevator portion (see examiner’s annotated Fig. 4), the first axis being generally parallel to the insertion section longitudinal axis (see examiner’s annotated Fig. 4).

    PNG
    media_image2.png
    309
    1060
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh to include an illumination unit passageway disposed on a first axis, as taught by Kudo. It would have been advantageous to make the combination in order to align the axis of the target site to be treated with the longitudinal axis of the treatment tool without obstructing the field of view of the part to be treated by the treatment tool ([0085] of Kudo).
Regarding claim 6, Rahimzadeh, as modified by Kudo, teaches the endoscope of claim 5, but Rahimzadeh does not expressly teach wherein the imaging unit comprises an imaging unit passageway disposed about a second axis, the second axis passing from the insertion section through the elevator portion, the second axis being generally parallel to the insertion section longitudinal axis.
However, Kudo teaches of an analogous endoscopic device wherein the imaging unit comprises an imaging unit passageway (Fig. 4- imaging cable 27) disposed about a second axis (see examiner’s annotated Fig. 4), the second axis passing from the insertion section through the elevator portion (see examiner’s annotated Fig. 4), the second axis being generally parallel to the insertion section longitudinal axis (see examiner’s annotated Fig. 4).

    PNG
    media_image2.png
    309
    1060
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh, as modified by Kudo, to include an imaging unit passageway disposed on a second axis, as taught by Kudo. It would have been advantageous to make the combination in order to align the axis of the target site to be treated with the longitudinal axis of the treatment tool without obstructing the field of view of the part to be treated by the treatment tool ([0085] of Kudo).
Regarding claim 7, Rahimzadeh, as modified by Kudo teaches the endoscope of claim 6, but Rahimzadeh does not expressly teach wherein the first axis and the second axis are offset from the insertion section longitudinal axis in different directions relative to the insertion section longitudinal axis.
However, Kudo teaches of an analogous endoscopic device wherein the first axis and the second axis are offset from the insertion section longitudinal axis in different directions relative to the insertion section longitudinal axis (see examiner’s annotated Fig. 4; the examiner notes that the insertion section longitudinal axis can be can any line that runs longitudinally through the insertion section).

    PNG
    media_image2.png
    309
    1060
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh, as modified by Kudo, so that the first and second axis are offset, as taught by Kudo. It would have been advantageous to make the combination in order to align the axis of the target site to be treated with the longitudinal axis of the treatment tool without obstructing the field of view of the part to be treated by the treatment tool ([0085] of Kudo).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017011535A1 to Rahimzadeh et al. (hereinafter “Rahimzadeh”) and further in view of U.S. Publication No. 2021/0290042 A1 to Hosogoe et al. (hereinafter “Hosogoe”).
Regarding claim 13, Rahimzadeh discloses the endoscope of claim 1, but Rahimzadeh does not expressly teach wherein the camera module is user-detachable from the elevator portion, and user-reattachable to the elevator portion via an attachment mechanism.
However, Hosogoe teaches of an analogous endoscopic device wherein the camera module (Fig. 5- observation window 36) is user-detachable ([0039]- the endoscope cap 50 may be attached to or detached from the distal end portion 31) from the elevator portion (Fig. 5; [0039]- The endoscope cap 50 has a cover 52 which is an exterior member and an elevator 80), and user-reattachable to the elevator portion via an attachment mechanism (see [0091]- it is noted that the user is able to attach the endoscope cap 50 to the insertion part 30 by pushing the endoscope cap 50 into the distal end of the insertion part 30 after confirming that the lever connection part 81 and the elevator connection part 61 are properly oriented).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh so that the camera module is user-detachable from the elevator portion, and user-reattachable to the elevator portion via an attachment mechanism, as taught by Hosogoe. It would have been advantageous to make the combination so that an elevator can be easily attached to and detached from the distal end of the endoscope ([0007] of Hosogoe).
Regarding claim 14, Rahimzadeh, as modified by Hosogoe, teaches the endoscope of claim 13, but Rahimzadeh does not expressly teach wherein the attachment mechanism comprises at least one locking tab, the locking tab configured to be received within a recess provided on the elevator portion, the locking tab being actuatable by a user to attach or remove the camera module to from the elevator portion, respectively.
However, Hosogoe teaches of an analogous endoscopic device wherein the attachment mechanism comprises at least one locking tab (Fig. 9- first engagement part 46), the locking tab configured to be received within a recess (Fig. 27-third engagement part 29) provided on the elevator portion (The examiner notes that rearrangement of parts  is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(VI)(C)), the locking tab being actuatable by a user to attach or remove the camera module to from the elevator portion, respectively ([0084]- The first engagement part 46 at the inner surface of the endoscope cap 50 is engaged with the third engagement part 29 of the distal end portion 31; [0091]- As illustrated in FIG. 19, the first engagement part 46 is chamfered at the opening end 56 side, which facilitates the attachment because the first engagement part 46 is not easily caught at the distal end portion 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh, as modified by Hosogoe, so that the attachment mechanism comprises at least one locking tab, the locking tab configured to be received within a recess provided on the elevator portion, as taught by Hosogoe. It would have been advantageous to make the combination so that an elevator can be easily attached to and detached from the distal end of the endoscope ([0007] of Hosogoe). Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the device of Rahimzadeh to have the recess provided on the elevator portion, since rearrangement of parts is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04(VI)(C)).
Claims 15-16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017011535A1 to Rahimzadeh et al. (hereinafter “Rahimzadeh”) in view of U.S. Publication No. 2021/0290042 A1 to Hosogoe et al. (hereinafter “Hosogoe”).
Regarding claim 15, Rahimzadeh discloses an endoscope ([0065]- FIG. 7 A illustrates one aspect for the distal portion 724 of an endoscope insertion tube 722) comprising: 
	a proximal section ([0059]- As shown in FIG. 1 , the sheath assembly 10 includes a proximal connector portion (not shown in FIG. 1) for coupling the sheath assembly 10 to an endoscope); 
	an insertion section extending longitudinally from the proximal section (Fig. 1- sterile sheath assembly 10), the insertion section 
		comprising: 
		an elongate tubular body (Fig. 7B-insertion tube 722; [0059]- The connector portion 1220 of the sheath assembly 10 is adapted to receive the distal end of an endoscope insertion tube (as best seen in FIGS. 7 A and 7B at reference numeral 722) disposed along an insertion section longitudinal axis (see examiner’s annotated Fig. 7B); and 
		a lumen extending through the elongate tubular body ([0065]- working channel (not shown) may be included to facilitate passing of an instrument for therapeutic or diagnostic purposes); and 
	a distal section extending from the insertion section (Fig.7B), the distal section comprising: 
		an elevator portion (Fig. 7B; [0065]- FIG. 7B depicts the endoscope insertion tube covered by the sheath assembly in accordance with the invention including the elevator mechanism of FIG. 10) comprising an elevator configured to position and orient one or more endotherapy tools extending from the lumen ([0018]- an endoscope with a detachably attaching feature that engages the elevator mechanism that is integrated into the disposable sheath assembly and, once engaged, allows manipulation of the elevator mechanism during surgical procedures); and 
		a camera module comprising an illumination unit (Fig. 7B - illumination 726) and an imaging unit (Fig. 7- optics 728), but Rahimzadeh does not expressly teach the camera module being user-detachable from the elevator portion.

    PNG
    media_image1.png
    430
    719
    media_image1.png
    Greyscale

However, Hosogoe teaches of an analogous endoscopic device including the camera module (Fig. 5- observation window 36 & illumination window 37) being user-detachable from the elevator portion ([0039]- the endoscope cap 50 may be attached to or detached from the distal end portion 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh so that the camera module is user-detachable from the elevator portion, as taught by Hosogoe. It would have been advantageous to make the combination so that an elevator can be easily attached to and detached from the distal end of the endoscope ([0007] of Hosogoe).
The modified device of Rahimzadeh in view of Hosogoe will hereinafter be referred to as modified Rahimzadeh.
Regarding claim 16, modified Rahimzadeh teaches the endoscope of claim 15, and Rahimzadeh further discloses wherein the camera module is positioned longitudinally spaced apart from the elevator portion in an in-line configuration (Fig. 7B), such that the insertion section longitudinal axis passes through the elevator portion and the camera module (see examiner’s annotated Fig. 7B).

    PNG
    media_image1.png
    430
    719
    media_image1.png
    Greyscale

Regarding claim 20, modified Rahimzadeh teaches the endoscope of claim 15, but Rahimzadeh does not expressly teach wherein the camera module is user-detachable from the elevator portion via an attachment mechanism.
However, Hosogoe teaches of an analogous endoscopic device wherein the camera module (Fig. 5- observation window 36 & illumination window 37) is user-detachable from the elevator portion ([0039]- the endoscope cap 50 may be attached to or detached from the distal end portion 3) via an attachment mechanism ([0084]- The first engagement part 46 at the inner surface of the endoscope cap 50 is engaged with the third engagement part 29 of the distal end portion 31; [0091]- As illustrated in FIG. 19, the first engagement part 46 is chamfered at the opening end 56 side, which facilitates the attachment because the first engagement part 46 is not easily caught at the distal end portion 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rahimzadeh so that the camera module is user-detachable from the elevator portion via an attachment mechanism, as taught by Hosogoe. It would have been advantageous to make the combination so that an elevator can be easily attached to and detached from the distal end of the endoscope ([0007] of Hosogoe).
Regarding claim 21, modified Rahimzadeh teaches the endoscope of claim 20, but Rahimzadeh does not expressly teach wherein the attachment mechanism comprises: at least one locking tab extending from one of the camera module or the elevator portion; and a recess provided in the other of the camera module or the elevator portion not having the locking tab; wherein the locking tab is actuatable by a user to attach or remove the camera module from the elevator portion.
However, Hosogoe teaches of an analogous endoscopic device wherein the attachment mechanism comprises: at least one locking tab extending from one of the camera module or the elevator portion (Fig. 9- first engagement part 46); and a recess provided in the other of the camera module or the elevator portion not having the locking tab (Fig. 7 - third engagement part 29); wherein the locking tab is actuatable by a user to attach or remove the camera module from the elevator portion ([0084]- The first engagement part 46 at the inner surface of the endoscope cap 50 is engaged with the third engagement part 29 of the distal end portion 31; [0091]- As illustrated in FIG. 19, the first engagement part 46 is chamfered at the opening end 56 side, which facilitates the attachment because the first engagement part 46 is not easily caught at the distal end portion 31).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017011535A1 to Rahimzadeh et al. (hereinafter “Rahimzadeh”) in view of U.S. Publication No. 2021/0290042 to Hosogoe et al. (hereinafter “Hosogoe”) and further in view of U.S. Publication No. 2015/0031947 to Kudo et al. (hereinafter “Kudo”).
Regarding claim 17, modified Rahimzadeh teaches the endoscope of claim 15, but neither Rahimzadeh nor Hosogoe expressly teach wherein the camera module comprises: an imaging unit passageway; an objective lens coupled to a distal end of the imaging unit passageway; an illumination unit passageway; and an illumination lens coupled to a distal end of the illumination unit passageway.
However, Kudo teaches of an analogous endoscopic device wherein the camera module (Fig. 3- observation opening 20) comprises: 
	an imaging unit passageway (Fig. 4- imaging cable 27); 
	an objective lens coupled to a distal end of the imaging unit passageway (Fig. 3- observation window 25); an illumination unit passageway (Fig. 3- light guide 28); and 
	an illumination lens coupled to a distal end of the illumination unit passageway (Fig. 3- illumination window 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Rahimzadeh so that the camera module comprises an objective lens coupled to an imaging unit passageway, and an illumination lens coupled to an illumination unit passageway, as taught by Kudo. It would have been advantageous to make the combination in order to align the axis of the target site to be treated with the longitudinal axis of the treatment tool without obstructing the field of view of the part to be treated by the treatment tool ([0085] of Kudo).
Regarding claim 18, modified Rahimzadeh teaches the endoscope of claim 15, wherein the camera module comprises: a photosensitive element; an objective lens coupled to the photosensitive element; a light source; and an illumination lens coupled to the light source.
However, Kudo teaches of an analogous endoscopic device wherein the camera module comprises: a photosensitive element (Fig. 4- solid-state imaging device 25a); an objective lens coupled to the photosensitive element (Fig. 3- observation window 25); a light source ([0056]- The illumination window 26 emits illumination light guided from a light emitter through the light guide 28, to illuminate the subject to be examined in the lumen); and an illumination lens coupled to the light source (Fig. 3- illumination window 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Rahimzadeh so that the camera module comprises a photosensitive element and light source, as taught by Kudo. It would have been advantageous to make the combination in order to align the axis of the target site to be treated with the longitudinal axis of the treatment tool without obstructing the field of view of the part to be treated by the treatment tool ([0085] of Kudo).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017011535A1 to Rahimzadeh et al. (hereinafter “Rahimzadeh”) in view of U.S. Publication No. 2021/0290042 to Hosogoe et al. (hereinafter “Hosogoe”) and further in view of U.S. Publication No. 2015/0031947 to Kudo et al. (hereinafter “Kudo”) and U.S. Publication No. 2014/0039255 to Raymondos et al. (hereinafter “Raymondos”).
Regarding claim 19, modified Rahimzadeh, as modified by Kudo, teaches the endoscope of claim 18, but neither Rahimzadeh nor Hosogeo nor Kudo expressly teach further comprising a wireless communication device.
However, Raymondos teaches of an analogous endoscopic device including a wireless communication device ([0029]- the medical device comprises a data interface for transmission of images gathered by the image gathering device to a display device, a computer and/or a data transmission unit for transmission of the images to a remote receiver. The transmission of images can be performed by a wired or wireless data transmission, in particular through Bluetooth or WLAN).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Rahimzadeh, as modified by Kudo, to utilize a wireless communication device, as taught by Raymondos. It would have been advantageous to make the combination for transmission of the images to a remote receive ([0029] of Raymondos).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795